EXHIBIT 16 November 4, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Ladies and Gentlemen: We have read the comments made regarding us in Item 4.01 of Form 8-K of Valley Commerce Bancorp and Subsidiary dated November 1, 2011 and filed November 4, 2011, and are in agreement with those statements. Very truly yours, /s/ Perry-Smith LLP Sacramento, California cc:Mr. Thomas A. Gaebe Audit Committee Chairman Valley Commerce Bancorp and Subsidiary 701 W. Main Street Visalia, California 93291
